DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by the applicant on August 18, 2022.
Claims 1-40 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The towed marine cable array and method as claimed are not shown or suggested in the prior art because of the use of a foil system having a group of foil sections that are supported by a group of through-cables, where a plurality of through-cables of said group of through-cables is arranged in the same halves of said group of foil sections while at least one through-cable of said group of through-cables is disposed in different halves of said group of foil sections.  The prior art also does not show or suggest the use of said towed marine cable array having a first actuator that is configured to tension a first through-cable, and a second actuator that is configured to move said tensioned first through-cable from an unselected configuration to a selected configuration, or first and second through-cables that are disposed in the front halves of said group of foil sections.
The prior art as disclosed by Schneider (US 10,488,541) shows the use of a towed marine cable array having a foil system with a group of foil sections that are supported by a group of through-cables, where a first through-cable of said group of through-cables is disposed in the front halves of said group of foil sections, and a second through-cable of said group of through-cables is disposed in the rear halves of said group of foil sections.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




August 23, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617